DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 19 – 34 are pending in the instant application.
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims are directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
	Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372:
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I: Claims 19 – 25, drawn towards a composition comprising at least one compound of formula (1) and at least one compound of formula (2).
II: Claims 26 – 30, drawn towards an organic electronic device containing at least one composition according to claim 19.
III: Claims 31 – 34, drawn towards a process for the production of the device according to claim 26.
The groups of inventions listed as Groups I – III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	There is no special technical feature linking Group I – III. The technical feature common to the claims of Groups I – III is the organic electronic device containing at least one composition comprising at least one compound of formula (1) and at least one compound of formula (2). However, this technical feature is not considered a special technical feature because it does not make a contribution over the prior art in view of the WIPO Patent Publication 2013064206 A1 (Erfinder). Erfinder teaches (see, Table 1, page 71) a composition E13 comprising the compounds 9g, VCbz1 and TEG1; and the method of using said composition in an electronic device. The compounds 9g, VCbz1 and TEG1 in the composition E13 are presented below:

    PNG
    media_image1.png
    136
    139
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    110
    149
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    96
    80
    media_image3.png
    Greyscale

Therefore, the feature linking the claims does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Therefore, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
Election of Species
This application contains claims drawn towards more than one species of the generic invention. These species (compounds of formula (1) and compounds of formula (2)) are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the compounds of formula (1) share a heteroaromatic ring system and the compounds of formula (2) share bis(carbazole) rings directly bonded to each other, the common structures are not significant structural elements in view of Erfinder (see, Table 1, page 71, composition E13). Therefore, the compounds lack unity of invention.
Applicant is required to elect a single disclosed compound of formula (1), or a single grouping of patentably indistinct species, and a single disclosed compound of formula (2), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Applicant is requested to identify each of the respective variables (X, V, v, X2, Z, n, R0, R, R1 – R3 and Ar) of the compounds of formula (1) and formula (2). Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election/ Restriction
During a telephone conversation with the Applicant’s representative, Ashley Pezzner, on April 29, 2022, a provisional election with traverse was made to prosecute the invention of Group I (claims 19 – 25) drawn towards a composition comprising at least one compound of formula (1) and at least one compound of formula (2). Affirmation of this election must be made by applicant in replying to this Office action. Claims 26 – 34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the compound L2 as presented below:

    PNG
    media_image4.png
    156
    309
    media_image4.png
    Greyscale

	wherein in the compound of formula (1):
If v is 1, then V is a bond; or alternatively, v is 0, then V is N/A; and
X is, on each occurrence, CR; wherein nine Rs are each H and two Rs are each aromatic ring having 6 aromatic atoms, each further substituted by R2, wherein R2 is an aromatic ring having 6 aromatic atoms.

	wherein in the compound of formula (1a):
If v is 1, then V is a bond; or alternatively, if v is 0, then V is N/A; and
Nine Rs are each H and two Rs are each aromatic ring having 6 aromatic atoms, each further substituted by R2, wherein R2 is an aromatic ring having 6 aromatic atoms.

	Applicant has also elected the compound BisCbz2 as presented below:

    PNG
    media_image5.png
    194
    420
    media_image5.png
    Greyscale

	wherein in the compound of formula (2):
Each X2 is CR1, wherein each R1 is H; and
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic ring atoms, each further substituted by R3, wherein one R3 is an aromatic ring (phenyl) having 6 aromatic atoms substituted at 4-position, and the other R3 is an aromatic ring (phenyl) having 6 aromatic atoms substituted at 3-position.

	wherein in the compound of formula (2a):
If q or t is selected from 1, 2, 3 or 4, then each R1 is H; or alternatively, if q or t is 0, then R1 is N/A;
If r or s is selected from 1, 2 or 3, then each R1 is H; or alternatively, if r or s is 0, then R1 is N/A;
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic ring atoms, each further substituted by R3, wherein one R3 is an aromatic ring (phenyl) having 6 aromatic atoms substituted at 4-position, and the other R3 is an aromatic ring (phenyl) having 6 aromatic atoms substituted at 3-position.

	Search: The compounds of formulae (1) and (2) as elected by the Applicant are not found to be free of prior art. However, for the purpose of compact prosecution, search has been further expanded to include the scope, wherein in the formulae (2) and (2a):
Each R3 is an aromatic ring (phenyl) having 6 aromatic atoms substituted at only 3- or 4-position independently; or
Ar1 is an aromatic ring (phenyl) having 6 aromatic ring atoms, and Ar2 is a heteroaromatic ring system (quinazolinyl) having 10 aromatic ring atoms substituted by R3, wherein R3 is an aromatic ring (phenyl) having 6 aromatic atoms further substituted by an aromatic ring (phenyl) having 6 aromatic atoms.
	
Since the above scope is not free of prior art, search has not been further expanded yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Priority

    PNG
    media_image6.png
    84
    381
    media_image6.png
    Greyscale


Receipt is acknowledged of certified copy of papers required by 37 CFR 1.55. However, it is noted that although certified copy of the foreign priority document has been received, the filing date of the priority document is not perfected unless applicant has filed both a certified copy of the document and an English language translation (if the document is not in English) (see MPEP 706.02(b)(1)(C) and 37 CFR 1.55(g)). Accordingly, the claims are examined with an effective filing date of July 2, 2018  (the filing date of the PCT Application).

Information Disclosure Statement
The information disclosure statements filed on January 3, 2020 and April 22, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 21 is drawn towards the compound of the formula (2) corresponding to the formula (2a). The structure of formula (2a) recites the limitations “[R1]q”, “[R1]r”, “[R1]s” and “[R1]t”. Claim 21 also recites the limitation “q ant t in each case, independently of one another, denote 0, 1, 2, 3 or 4, and r and s in each case, independently of one another, denote 0, 1, 2 or 3”. However, claim 19 (upon which the claim 21 is dependent upon) recites the limitation “X2 is on each occurrence, identically or differently, CR1 or N”. The variable R1 (in view of claim 21) would be present for each iteration of carbon atom associated with variable X2. Thus, the scope of the instant claim 21 wherein, q ant t is selected from 0, 1, 2 or 3, and r and s is selected from 0, 1 or 2, fails to include all of the limitations of the claim upon which it depends. Applicant is requested to delete said limitations in order to overcome the rejection.
	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection:
Claims 19 – 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO Patent Publication 2019158453 A1 (Stoessel).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Stoessel teaches (see attached English translation, page 96: 1st row, 3rd column; page 104: 6th row, 3rd column; and page 105: 4th row, 1st column) a composition comprising a compound of formulae (1) and (1a) (left structure) and a compound of formulae (2) and (2a) (middle or right structures) as presented below:

    PNG
    media_image7.png
    170
    302
    media_image7.png
    Greyscale
	
    PNG
    media_image8.png
    296
    207
    media_image8.png
    Greyscale
	
    PNG
    media_image9.png
    187
    167
    media_image9.png
    Greyscale

	wherein in the compound of formula (1):
If v is 1, then V is a bond; or alternatively, v is 0, then V is N/A; and
X is, on each occurrence, CR; wherein nine Rs are each H and two Rs are each aromatic ring (phenyl) having 6 aromatic atoms, each further substituted by R2, wherein R2 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (1a):
If v is 1, then V is a bond; or alternatively, if v is 0, then V is N/A; and
Nine Rs are each H and two Rs are each aromatic ring (phenyl) having 6 aromatic atoms, each further substituted by R2, wherein R2 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (2):
Each X2 is CR1, wherein each R1 is H;
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic ring atoms, each further substituted by R3 at 4- (middle structure) or 3-position (right structure), wherein R3 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (2a):
If q or t is selected from 1, 2, 3 or 4, then each R1 is H; or alternatively, if q or t is 0, then R1 is N/A;
If r or s is selected from 1, 2 or 3, then each R1 is H; or alternatively, if r or s is 0, then R1 is N/A;
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic ring atoms, each further substituted by R3 at 4- (middle structure) or 3-position (right structure), wherein R3 is an aromatic ring (phenyl) having 6 aromatic atoms.

	Stoessel also teaches (see, page 86, paragraphs 4-5) that the composition can further comprise hole injection layers, hole transport layers, hole blocking layers, electron transport layers, electron injection layers or electron blocking layers (instant claim 24). Stoessel further teaches (see, page 85, last paragraph) that formulation comprising the composition and a mixture of two or more solvents (instant claim 25).
	Therefore, WIPO Publication 2019158453 A1 as set forth by Stoessel et al. anticipates the instant claims 19 – 25. 

Claims 19 – 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 20200083463 A1 (Stoessel).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Stoessel teaches (see, paragraph [0158], page 177: 1st row, right column; page 221: 2nd row, right column; and page 226: 1st row, left column) a composition comprising one or more matrix materials (a compound of formulae (1) and (1a) (left structure) and a compound of formulae (2) and (2a) (middle or right structures)) as presented below:

    PNG
    media_image10.png
    270
    429
    media_image10.png
    Greyscale
	  
    PNG
    media_image11.png
    463
    340
    media_image11.png
    Greyscale
	
    PNG
    media_image12.png
    396
    360
    media_image12.png
    Greyscale

	wherein in the compound of formula (1):
If v is 1, then V is a bond; or alternatively, v is 0, then V is N/A; and
X is, on each occurrence, CR; wherein nine Rs are each H and two Rs are each aromatic ring (phenyl) having 6 aromatic atoms, each further substituted by R2, wherein R2 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (1a):
If v is 1, then V is a bond; or alternatively, if v is 0, then V is N/A; and
Nine Rs are each H and two Rs are each aromatic ring (phenyl) having 6 aromatic atoms, each further substituted by R2, wherein R2 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (2):
Each X2 is CR1, wherein each R1 is H;
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic ring atoms, each further substituted by R3 at 4- (middle structure) or 3-position (right structure), wherein R3 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (2a):
If q or t is selected from 1, 2, 3 or 4, then each R1 is H; or alternatively, if q or t is 0, then R1 is N/A;
If r or s is selected from 1, 2 or 3, then each R1 is H; or alternatively, if r or s is 0, then R1 is N/A;
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic ring atoms, each further substituted by R3 at 4- (middle structure) or 3-position (right structure), wherein R3 is an aromatic ring (phenyl) having 6 aromatic atoms.

	Stoessel also teaches (see, paragraph [0154]) that the composition can further comprise hole injection layers, hole transport layers, hole blocking layers, electron transport layers, electron injection layers or electron blocking layers (instant claim 24). Stoessel further teaches (see, paragraph [0149]) that formulation comprising the composition and a mixture of two or more solvents (instant claim 25).
	Therefore, U.S. Patent Publication 20200083463 A1 as set forth by Stoessel et al. anticipates the instant claims 19 – 25. 

Statutory Authority
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 19 – 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Patent Publication 2015192941 A1 (Hayer).
	Hayer teaches (see attached English translation, page 60: 1st row, 3rd column; page 63: 2nd row) a composition comprising a compound 12c (left structure) and a compound 13r (right structure) as presented below:

    PNG
    media_image13.png
    215
    356
    media_image13.png
    Greyscale
		
    PNG
    media_image14.png
    264
    320
    media_image14.png
    Greyscale

	wherein in the compound of formula (1):
If v is 1, then V is a bond; or alternatively, v is 0, then V is N/A; and
X is, on each occurrence, CR; wherein nine Rs are each H and two Rs are each heteroaromatic ring system having 13 aromatic atoms, each further substituted by two R2, wherein each R2 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (1a):
If v is 1, then V is a bond; or alternatively, if v is 0, then V is N/A; and
Nine Rs are each H and two Rs are each heteroaromatic ring system having 13 aromatic atoms, each further substituted by two R2, wherein each R2 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (2):
Each X2 is CR1, wherein each R1 is H; and
Ar1 is an aromatic ring (phenyl) having 6 aromatic ring atoms, and Ar2 is a heteroaromatic ring system (quinazolinyl) having 10 aromatic ring atoms substituted by R3, wherein R3 is an aromatic ring (phenyl) having 6 aromatic atoms further substituted by an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (2a):
If q or t is selected from 1, 2, 3 or 4, then each R1 is H; or alternatively, if q or t is 0, then R1 is N/A;
If r or s is selected from 1, 2 or 3, then each R1 is H; or alternatively, if r or s is 0, then R1 is N/A; and
Ar1 is an aromatic ring (phenyl) having 6 aromatic ring atoms, and Ar2 is a heteroaromatic ring system (quinazolinyl) having 10 aromatic ring atoms substituted by R3, wherein R3 is an aromatic ring (phenyl) having 6 aromatic atoms further substituted by an aromatic ring (phenyl) having 6 aromatic atoms.

	Hayer also teaches (see attached English translation, page 21, paragraph [0152]) that the composition further contains other organic functional materials selected from the group of hole injection materials, hole transport materials, hole blocking materials, host materials, electron blocking materials, electron transport materials and electron injectable materials (instant claim 24). Hayer further teaches (see, page 29, paragraph [0203]) that formulation comprising the composition and atleast one solvent (instant claim 25). Therefore, WIPO Publication 2015192941 A1 as set forth by Hayer et al. anticipates the instant claims 19 – 25. 

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 19 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200083463 A1 (Stoessel).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Co-pending Application
	Stoessel teaches (see, paragraph [0158], page 177: 1st row, right column; and page 221: 2nd row, right column) a composition comprising one or more matrix materials (a compound of formulae (1) and (1a) (left structure) and a compound of formulae (2) and (2a) (middle or right structures)) as presented below:

    PNG
    media_image10.png
    270
    429
    media_image10.png
    Greyscale
	  
    PNG
    media_image11.png
    463
    340
    media_image11.png
    Greyscale

	wherein in the compound of formula (1):
If v is 1, then V is a bond; or alternatively, v is 0, then V is N/A; and
X is, on each occurrence, CR; wherein nine Rs are each H and two Rs are each aromatic ring (phenyl) having 6 aromatic atoms, each further substituted by R2, wherein R2 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (1a):
If v is 1, then V is a bond; or alternatively, if v is 0, then V is N/A; and
Nine Rs are each H and two Rs are each aromatic ring (phenyl) having 6 aromatic atoms, each further substituted by R2, wherein R2 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (2):
Each X2 is CR1, wherein each R1 is H;
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic ring atoms, each further substituted by R3 at 4- (right structure), wherein R3 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (2a):
If q or t is selected from 1, 2, 3 or 4, then each R1 is H; or alternatively, if q or t is 0, then R1 is N/A;
If r or s is selected from 1, 2 or 3, then each R1 is H; or alternatively, if r or s is 0, then R1 is N/A;
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic ring atoms, each further substituted by R3 at 4- (right structure), wherein R3 is an aromatic ring (phenyl) having 6 aromatic atoms.

	Stoessel also teaches (see, paragraph [0154]) that the composition can further comprise hole injection layers, hole transport layers, hole blocking layers, electron transport layers, electron injection layers or electron blocking layers (instant claim 24). Stoessel further teaches (see, paragraph [0149]) that formulation comprising the composition and a mixture of two or more solvents (instant claim 25).
Ascertaining the differences between the prior art and the claims at issue.
	Stoessel does not explicitly teach the compound of formulae (2) and (2a), wherein one R3 is an aromatic ring (phenyl) having 6 aromatic atoms substituted at 4-position, and the other R3 is an aromatic ring (phenyl) having 6 aromatic atoms substituted at 3-position, as elected by the Applicant. The compound as taught by Stoessel is considered positional isomer of the compound as elected by the Applicant.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	It is well established that positional isomers are prima facie structurally obvious even in the absence of an explicit teaching to modify. The isomer is expected to be preparable by the same method and to have generally the same properties. This expectation is then deemed the motivation for preparing the position isomers. For example, “Position isomerism is a fact of close structural similarity” (In re Mehta, 52 CCPA 1615, 146 USPQ 284, 347 F.2d 859 (1965)). Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g., ortho v. para).”  See also MPEP 2144.09(II).
	While Stoessel does not teach the compound, wherein one R3 is an aromatic ring (phenyl) having 6 aromatic atoms substituted at 4-position, and the other R3 is an aromatic ring (phenyl) having 6 aromatic atoms substituted at 3-position, Stoessel does teach (see, page 226: 1st row, left column) a compound of formula (2) and (2a), wherein R3 can be substituted at the 3-position relative to the variable Ar1 or Ar2. The compound is presented below:

    PNG
    media_image12.png
    396
    360
    media_image12.png
    Greyscale

Stoessel teaches that both of the compounds are comparable and possess similar properties. The teachings provide sufficient guidance that a person having ordinary skill in the art would have performed routine experimentation with a reasonable expectation that the positional isomeric compound would possess similar, if not improved, properties compared to the compounds as taught by Stoessel. Therefore, U.S. Patent Publication 20200083463 A1 render the instant claims 19 – 25 prima facie obvious.

Conclusion
Claims 19 – 25 are rejected.
Claims 26 – 34 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626     

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626